DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-16 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “making management” in line 3. The meaning of the term is not clear from the claims or specification.  
Claim 13 is rejected based on dependency to rejected Claim 4.
Claim 5 recites the limitation “making management” in line 3. The meaning of the term is not clear from the claims or specification.  
Claim 16 is rejected based on dependency to rejected Claim 5.

Claim 14 is rejected based on dependency to rejected Claim 8.
Claim 9 recites the limitation “making management” in line 3. The meaning of the term is not clear from the claims or specification.  
Claim 16 is rejected based on dependency to rejected Claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin).

Claim 1
Smith teaches a distributed control system comprising: a plurality of control devices (Smith, Para [0019], [0044] - - A distributed control system of multiple control components/devices.); a process IO master device shared by the control devices and including an output authority table (Smith, Para [0031], [0044] - - A master controller/”process IO master device” connected to/”shared by” multiple control components/devices that determines and stores/”output authority table” which controller output is allowed to communicate to a field device.) and an output data memory having areas for storing data outputted from the control devices (Smith, Para [0018-19] - - Storage/memory with areas for storing state information/data from the control component/device.); and the output authority table provides an authority that determines the control device of which output data is to be adopted, for each of addresses corresponding to the actuators and the areas. (Smith, Para [0027], [0031], [0044] - - A master controller/”process IO master device” determines and stores/”output authority table” which indicates/”provides an authority”, from the area of memory it is stored in, which controller output is allowed to communicate to a field device/”actuators and sensors”.)
But Smith fails to specify a plurality of process IO modules connected to the process IO master device and each connected to a sensor and an actuator.
However Davlin teaches a plurality of process IO modules connected to the process IO master device and each connected to a sensor and an actuator. (Davlin, Para [0023-24] - - Multiple IO modules connected to a main/”master IO controller”, and each IO modules is connected to sensors and actuators.)
Smith and Davlin are analogous art because they are from the same field of endeavor.  They relate to distributed control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above distributed control system, as taught by Smith, and incorporating the IO modules connected to sensors and actuators, as taught by Davlin.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a large number of inputs and outputs for controlling equipment by using distributed IO modules connected to sensors and actuators, as suggested by Davlin (Para [0046]).

Claim 2
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
The combination of Smith and Davlin further teaches the output authority table provides the authority that determines the control device of which output data is to be adopted, for each block including a plurality of the addresses. (Smith, Para [0027], [0031], [0044] - - A master controller/”process IO master device” determines and stores/”output authority table” which indicates/”provides an authority”, from the area of memory it is stored in, which controller/”control device” output is allowed to communicate its output data to a field device.)


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, and in view of Pratt et al., US Patent Pub. US 20040227735 A1 (hereinafter Pratt).

Claim 3
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify an input data change mechanism for changing input data inputted from each sensor, and the input data changed by the input data change mechanism is acquired by the control devices.
However Pratt teaches an input data change mechanism for changing input data inputted from each sensor, and the input data changed by the input data change mechanism is acquired by the control devices. (Pratt, Para [0027] - - An analog to digital converter/”input data change mechanism” that converts analog sensor input signals to a digital value for transmission to a microprocessor/”control device”.)
Smith, Davlin, and Pratt are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating the analog to digital converter, as taught by Pratt.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a digital signal for use by an electronic module by using an analog to digital converter, as suggested by Pratt (Para [0003]).

Claim 7
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify an input data change mechanism for changing input data inputted from each sensor, and the input data changed by the input data change mechanism is acquired by the control devices.
However Pratt teaches an input data change mechanism for changing input data inputted from each sensor, and the input data changed by the input data change mechanism is acquired by the control devices. (Pratt, Para [0027] - - An analog to digital converter/”input data change mechanism” that converts analog sensor input signals to a digital value for transmission to a microprocessor/”control device”.)
Smith, Davlin, and Pratt are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating the analog to digital converter, as taught by Pratt.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a digital signal for use by an electronic module by using an analog to digital converter, as suggested by Pratt (Para [0003]).


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, and in view of Hubauer et al., US Patent Pub. US 20170316061 A1 (hereinafter Hubauer).

Claim 4
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data.
However Hubauer teaches a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data. (Hubauer, Para [0045-50] - - A database stores time series data for input data from sensors and output data in a data historian.)
Smith, Davlin, and Hubauer are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating the data historian, as taught by Hubauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data or events relating to an automation system in their context by using a data historian, as suggested by Hubauer (Para [0005]).

Claim 8
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data.
However Hubauer teaches a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data. (Hubauer, Para [0045-50] - - A database stores time series data for input data from sensors and output data in a data historian.)
Smith, Davlin, and Hubauer are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating the data historian, as taught by Hubauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data or events relating to an automation system in their context by using a data historian, as suggested by Hubauer (Para [0005]).


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, in view of Pratt et al., US Patent Pub. US 20040227735 A1 (hereinafter Pratt), as applied to Claims 3 and 7 above, and in view of Hubauer et al., US Patent Pub. US 20170316061 A1 (hereinafter Hubauer).

Claim 5
The combination of Smith, Davlin, and Pratt teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Pratt fails to specify a time-series data management mechanism for making management by providing time-series identification data to the input data and the output data.
However Hubauer teaches a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data. (Hubauer, Para [0045-50] - - A database stores time series data for input data from sensors and output data in a data historian.)
Smith, Davlin, Pratt, and Hubauer are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Pratt, and further incorporating the data historian, as taught by Hubauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data or events relating to an automation system in their context by using a data historian, as suggested by Hubauer (Para [0005]).

Claim 9
The combination of Smith, Davlin, and Pratt teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Pratt fails to specify a time-series data management mechanism for making management by providing time-series identification data to the input data and the output data.
However Hubauer teaches a time-series data management mechanism for making management by providing time-series identification data to input data inputted from each sensor and the output data. (Hubauer, Para [0045-50] - - A database stores time series data for input data from sensors and output data in a data historian.)
Smith, Davlin, Pratt, and Hubauer are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Pratt, and further incorporating the data historian, as taught by Hubauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data or events relating to an automation system in their context by using a data historian, as suggested by Hubauer (Para [0005]).


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, and in view of Ozaki et al., US Patent Pub. US 20170317916 A1 (hereinafter Ozaki).

Claim 6
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).

Claim 10
The combination of Smith and Davlin teaches all the limitations of the base claims as outlined above.  
But the combination of Smith and Davlin fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith and Davlin, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, in view of Pratt et al., US Patent Pub. US 20040227735 A1 (hereinafter Pratt), as applied to Claims 3 and 7 above, and in view of Ozaki et al., US Patent Pub. US 20170317916 A1 (hereinafter Ozaki).

Claim 11
The combination of Smith, Davlin, and Pratt teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Pratt fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, Pratt, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Pratt, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).

Claim 12
The combination of Smith, Davlin, and Pratt teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Pratt fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, and Pratt, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Pratt, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, in view of Hubauer et al., US Patent Pub. US 20170316061 A1 (hereinafter Hubauer) as applied to Claims 4 and 8 above, and in view of Ozaki et al., US Patent Pub. US 20170317916 A1 (hereinafter Ozaki).

Claim 13
The combination of Smith, Davlin, and Hubauer teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Hubauer fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, Hubauer, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Hubauer, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).

Claim 14
The combination of Smith, Davlin, and Hubauer teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, and Hubauer fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, Hubauer, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, and Hubauer, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Pub. US 20090076628 A1 (hereinafter Smith) in view of Davlin et al., US Patent Pub. US 20110022186 A1 (hereinafter Davlin), as applied to Claims 1-2 above, in view of Pratt et al., US Patent Pub. US 20040227735 A1 (hereinafter Pratt), as applied to Claims 3 and 7 above, in view of Hubauer et al., US Patent Pub. US 20170316061 A1 (hereinafter Hubauer) as applied to Claims 5 and 9 above, and in view of Ozaki et al., US Patent Pub. US 20170317916 A1 (hereinafter Ozaki).

Claim 15
The combination of Smith, Davlin, Pratt, and Hubauer teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, Pratt, and Hubauer fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, Pratt, Hubauer, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, Pratt, and Hubauer, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).

Claim 16
The combination of Smith, Davlin, Pratt, and Hubauer teaches all the limitations of the base claims as outlined above.  
But the combination of Smith, Davlin, Pratt, and Hubauer fails to specify an output data difference detection mechanism for detecting a difference between the output data outputted from each control device to the process IO master device and actual output data outputted to the corresponding actuator.
However Ozaki teaches an output data difference detection mechanism for detecting a difference between the output data outputted from each control device and actual output data output to the corresponding device. (Ozaki, Para [0013] - - A detector/”output data difference mechanism” for detecting a change/difference between an output data/”output data from a control device” and an output signal/”actual data output” to a device.)
Smith, Davlin, Pratt, Hubauer, and Ozaki are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Smith, Davlin, Pratt, and Hubauer, and further incorporating a detector for detecting a change between output data and an output control signal, as taught by Ozaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an abnormality is generated in a signal line by implementing a detector for detecting a change between output data and an output control signal, as suggested by Ozaki (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Washington et al., US Patent Pub. US 20130131839 A1 relates to claims 1-2 regarding distributed process control systems, distributed IO devices connected to sensors and actuators, sensor readings, and actuator operation.
Kitamura et al., US Patent Pub. US 20180267711 A1 relates to claims 1-2 regarding distributed process control systems, distributed IO devices connected to sensors and actuators, sensor readings, and actuator operation.
Guenther et al., US Patent Pub. US 20120330452 A1 relates to claims 1-2, 4-5, and 8-9 regarding distributed process control systems, distributed IO devices connected to sensors and actuators, time stamping data from sensor readings, IO data tables with input and output data areas, and actuator operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119